PER CURIAM.
Appellant appeals a final judgment of paternity and support awarding retroactive and future support payments for a minor child. Appellant contends that the retroactive award for child support was not supported by evidence regarding the father’s ability to pay or the child’s needs. Appellant does not appeal the finding of paternity or the award of future child support.
The standard of review in a case of retroactive child support is whether the trial court abused its discretion. McQueen v. Stratton, 389 So.2d 1190 (Fla. 2d DCA 1980); Mason v. Reiter, 564 So.2d 142 (Fla. 3d DCA 1990). We find that the trial court did not abuse its discretion and there is substantial competent evidence on the record to support its award. See Landis v. Landis, 486 So.2d 28 (Fla. 3d DCA 1986).
Affirmed.